Exhibit 10.13

COPART, INC.

EXECUTIVE BONUS PLAN

(Effective October 28, 2005)


--------------------------------------------------------------------------------




 

TABLE OF CONTENTS

 

 

 

Page

 

SECTION 1 BACKGROUND, PURPOSE AND DURATION

 

1

 

1.1

 

Effective Date

 

1

 

1.2

 

Purpose of the Plan

 

1

 

 

 

 

 

 

 

SECTION 2 DEFINITIONS

 

1

 

2.1

 

“1934 Act”

 

1

 

2.2

 

“Actual Award”

 

1

 

2.3

 

“Affiliate”

 

1

 

2.4

 

“Base Salary”

 

1

 

2.5

 

“Board”

 

1

 

2.6

 

“Code”

 

2

 

2.7

 

“Committee”

 

2

 

2.8

 

“Company”

 

2

 

2.9

 

“Determination Date”

 

2

 

2.10

 

“Disability”

 

2

 

2.11

 

“Earnings Per Share”

 

2

 

2.12

 

“Employee”

 

2

 

2.13

 

“Fair Market Value”

 

2

 

2.14

 

“Fiscal Year”

 

2

 

2.15

 

“Maximum Award”

 

2

 

2.16

 

“Operating Cash Flow”

 

2

 

2.17

 

“Operating Income”

 

2

 

2.18

 

“Participant”

 

3

 

2.19

 

“Payout Formula”

 

3

 

2.20

 

“Performance Period”

 

3

 

2.21

 

“Performance Goals”

 

3

 

2.22

 

“Plan”

 

3

 

2.23

 

“Profit After-Tax”

 

3

 

2.24

 

“Profit Before-Tax”

 

3

 

2.25

 

“Retirement”

 

3

 

2.26

 

“Return on Assets”

 

3

 

2.27

 

“Return on Equity”

 

3

 

2.28

 

“Return on Sales”

 

4

 

2.29

 

“Revenue”

 

4

 

2.30

 

“Shares”

 

4

 

2.31

 

“Target Award”

 

4

 

2.32

 

“Termination of Employment”

 

4

 

 

ii


--------------------------------------------------------------------------------




 

2.33

 

“Total Shareholder Return”

 

4

 

 

 

 

 

 

 

SECTION 3 SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

 

4

 

3.1

 

Selection of Participants

 

4

 

3.2

 

Determination of Performance Goals

 

4

 

3.3

 

Determination of Target Awards

 

4

 

3.4

 

Determination of Payout Formula or Formulae

 

4

 

3.5

 

Date for Determinations

 

5

 

3.6

 

Determination of Actual Awards

 

5

 

 

 

 

 

 

 

SECTION 4 PAYMENT OF AWARDS

 

5

 

4.1

 

Right to Receive Payment

 

5

 

4.2

 

Timing of Payment

 

5

 

4.3

 

Form of Payment

 

5

 

4.4

 

Payment in the Event of Death

 

5

 

 

 

 

 

 

 

SECTION 5 ADMINISTRATION

 

6

 

5.1

 

Committee is the Administrator

 

6

 

5.2

 

Committee Authority

 

6

 

5.3

 

Decisions Binding

 

6

 

5.4

 

Delegation by the Committee

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION 6 GENERAL PROVISIONS

 

6

 

6.1

 

Tax Withholding

 

6

 

6.2

 

No Effect on Employment

 

6

 

6.3

 

Participation

 

7

 

6.4

 

Indemnification

 

7

 

6.5

 

Successors

 

7

 

6.6

 

Beneficiary Designations

 

7

 

6.7

 

Nontransferability of Awards

 

7

 

6.8

 

Deferrals

 

7

 

 

 

 

 

 

 

SECTION 7 AMENDMENT, TERMINATION AND DURATION

 

8

 

7.1

 

Amendment, Suspension or Termination

 

8

 

7.2

 

Duration of the Plan

 

8

 

 

 

 

 

 

 

SECTION 8 LEGAL CONSTRUCTION

 

8

 

8.1

 

Gender and Number

 

8

 

8.2

 

Severability

 

8

 

8.3

 

Requirements of Law

 

8

 

8.4

 

Governing Law

 

8

 

8.5

 

Captions

 

8

 

 

iii


--------------------------------------------------------------------------------


 

COPART, INC.

EXECUTIVE BONUS PLAN

SECTION 1
BACKGROUND, PURPOSE AND DURATION

1.1  Effective Date.  The Plan is effective as of October 28, 2005, subject to
ratification by an affirmative vote of the holders of a majority of the Shares
that are present in person or by proxy and entitled to vote at the 2005 Annual
Meeting of Stockholders of the Company.

1.2  Purpose of the Plan.  The Plan is intended to increase shareholder value
and the success of the Company by motivating key executives (1) to perform to
the best of their abilities, and (2) to achieve the Company’s objectives. The
Plan’s goals are to be achieved by providing such executives with incentive
awards based on the achievement of goals relating to the performance of the
Company. The Plan is intended to permit the grant of awards that qualify as
performance-based compensation under section 162(m) of the Code.

SECTION 2
DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1  “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.2  “Actual Award”means as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.6 to eliminate or reduce the award
otherwise determined by the Payout Formula.

2.3  “Affiliate”means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.

2.4  “Base Salary”means as to any Performance Period, the Participant’s
annualized salary rate on the last day of the Performance Period. Such Base
Salary shall be before both (a) deductions for taxes or benefits, and (b)
deferrals of compensation pursuant to Company-sponsored plans.

2.5  “Board”means the Board of Directors of the Company.


--------------------------------------------------------------------------------


 

2.6  “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

2.7  “Committee”means the committee appointed by the Board (pursuant to Section
5.1) to administer the Plan.

2.8  “Company”means Copart, Inc., a California corporation, or any successor
thereto.

2.9  “Determination Date”means the latest possible date that will not jeopardize
a Target Award or Actual Award’s qualification as performance-based compensation
under section 162(m) of the Code.

2.10  “Disability”means a permanent and total disability determined in
accordance with uniform and nondiscriminatory standards adopted by the Committee
from time to time.

2.11  “Earnings Per Share”means as to any Performance Period, the Company’s or a
business unit’s Profit After-Tax, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles.

2.12  “Employee”means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

2.13  “Fair Market Value”means the closing per share selling price for Shares,
as quoted on the Nasdaq National Market for the date in question.

2.14  “Fiscal Year”means the fiscal year of the Company.

2.15  “Maximum Award”means as to any Participant for any Performance Period,
$2,000,000.

2.16  “Operating Cash Flow”means as to any Performance Period, the Company’s or
a business unit’s sum of Profit After-Tax plus depreciation and amortization
less capital expenditures plus changes in working capital comprised of accounts
receivable, inventories, other current assets, trade accounts payable, accrued
expenses, advance payments from customers and long-term accrued expenses,
determined in accordance with generally acceptable accounting principles.

2.17  “Operating Income”means as to any Performance Period, the Company’s or a
business unit’s income from operations but excluding any unusual items,
determined in accordance with generally accepted accounting principles.

2


--------------------------------------------------------------------------------


 

2.18  “Participant”means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.

2.19  “Payout Formula”means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.

2.20  “Performance Period”means any Fiscal Year or such other period longer than
a Fiscal Year but not in excess of three Fiscal Years, as determined by the
Committee in its sole discretion.

2.21  “Performance Goals”means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant for a Target
Award for a Performance Period. As determined by the Committee, the Performance
Goals for any Target Award applicable to a Participant may provide for a
targeted level or levels of achievement using one or more of the following
measures: (a) Earnings per Share, (b) Operating Cash Flow, (c) Operating Income,
(d) Profit After-Tax, (e) Profit Before-Tax, (f) Return on Assets, (g) Return on
Equity, (h) Return on Sales, (i)  Revenue, and (j) Total Shareholder Return. The
Performance Goals may differ from Participant to Participant and from award to
award. Prior to the Determination Date, the Committee shall determine whether
any significant element(s) shall be included in or excluded from the calculation
of any Performance Goal with respect to any Participants.

2.22  “Plan”means the Copart, Inc. Executive Bonus Plan, as set forth in this
instrument and as hereafter amended from time to time.

2.23  “Profit After-Tax”means as to any Performance Period, the Company’s or a
business unit’s income after taxes, determined in accordance with generally
accepted accounting principles.

2.24  “Profit Before-Tax”means as to any Performance Period, the Company’s or a
business unit’s income before taxes, determined in accordance with generally
accepted accounting principles.

2.25  “Retirement”means, with respect to any Participant, a Termination of
Employment after attaining at least age 65.

2.26  “Return on Assets”means as to any Performance Period, the percentage equal
to the Company’s or a business unit’s Operating Income before incentive
compensation, divided by average net Company or business unit, as applicable,
assets, determined in accordance with generally accepted accounting principles.

2.27  “Return on Equity”means as to any Performance Period, the percentage equal
to the Company’s Profit After-Tax divided by average stockholder’s equity,
determined in accordance with generally accepted accounting principles.

3


--------------------------------------------------------------------------------


 

2.28  “Return on Sales”means as to any Performance Period, the percentage equal
to the Company’s or a business unit’s Operating Income before incentive
compensation, divided by the Company’s or the business unit’s, as applicable,
Revenue, determined in accordance with generally accepted accounting principles.

2.29  “Revenue”means as to any Performance Period, the Company’s or business
unit’s net sales, determined in accordance with generally accepted accounting
principles.

2.30  “Shares”means shares of the Company’s common stock.

2.31  “Target Award”means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary, as determined by the Committee in accordance with Section 3.3.

2.32  “Termination of Employment”means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, Retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.

2.33  “Total Shareholder Return”means as to any Performance Period, the total
return (change in share price plus reinvestment of any dividends) of a Share.

SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

3.1    Selection of Participants.  The Committee, in its sole discretion, shall
select the Employees of the Company who shall be Participants for any
Performance Period. Participation in the Plan is in the sole discretion of the
Committee, and on a Performance Period by Performance Period basis. Accordingly,
an Employee who is a Participant for a given Performance Period in no way is
guaranteed or assured of being selected for participation in any subsequent
Performance Period.

3.2    Determination of Performance Goals.  The Committee, in its sole
discretion, shall establish the Performance Goals for each Participant for the
Performance Period. Such Performance Goals shall be set forth in writing.

3.3    Determination of Target Awards.  The Committee, in its sole discretion,
shall establish a Target Award for each Participant. Each Participant’s Target
Award shall be determined by the Committee in its sole discretion, and each
Target Award shall be set forth in writing.

3.4    Determination of Payout Formula or Formulae.  On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals,

4


--------------------------------------------------------------------------------


 

(c) provide for the payment of a Participant’s Target Award if the Performance
Goals for the Performance Period are achieved, and (d) provide for an Actual
Award greater than or less than the Participant’s Target Award, depending upon
the extent to which actual performance exceeds or falls below the Performance
Goals. Notwithstanding the preceding, in no event shall a Participant’s Actual
Award for any Performance Period exceed his or her Maximum Award.

3.5    Date for Determinations.  The Committee shall make all determinations
under Section 3.1 through 3.4 on or before the Determination Date.

3.6    Determination of Actual Awards.  After the end of each Performance
Period, the Committee shall certify in writing the extent to which the
Performance Goals applicable to each Participant for the Performance Period were
achieved or exceeded. The Actual Award for each Participant shall be determined
by applying the Payout Formula to the level of actual performance that has been
certified by the Committee. Notwithstanding any contrary provision of the Plan,
the Committee, in its sole discretion, may (a) eliminate or reduce the Actual
Award payable to any Participant below that which otherwise would be payable
under the Payout Formula, and (b) determine what Actual Award, if any, will be
paid in the event of a Termination of Employment prior to the end of the
Performance Period.

SECTION 4
PAYMENT OF AWARDS

4.1    Right to Receive Payment.  Each Actual Award that may become payable
under the Plan shall be paid solely from the general assets of the Company.
Nothing in this Plan shall be construed to create a trust or to establish or
evidence any Participant’s claim of any right to payment of an Actual Award
other than as an unsecured general creditor with respect to any payment to which
he or she may be entitled.

4.2    Timing of Payment.  Payment of each Actual Award shall be made as soon as
administratively practicable, but in no event later than 90 days after the end
of the Performance Period during which the Award was earned.

4.3    Form of Payment.  Each Actual Award normally shall be paid in cash (or
its equivalent) in a single lump sum. However, the Committee, in its sole
discretion, may declare any Actual Award, in whole or in part, payable in
restricted Shares. The number of Shares of restricted stock granted shall be
determined by dividing the cash amount foregone by the Fair Market Value of a
Share on the date that the cash payment otherwise would have been made. Any such
restricted stock shall be subject to the vesting schedule (not to exceed two
calendar years) as may be determined by the Committee, provided that accelerated
vesting automatically shall occur upon death, Retirement or involuntary
Termination of Employment without cause. No more than 100,000 restricted Shares
may be issued under Plan.

4.4    Payment in the Event of Death.  If a Participant dies prior to the
payment of an Actual Award earned by him or her prior to death for a prior
Performance Period, the Award shall be paid to his or her estate.

5


--------------------------------------------------------------------------------


 

SECTION 5
ADMINISTRATION

5.1    Committee is the Administrator.  The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee shall qualify
as an “outside director” under section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination shall be valid despite such
failure to qualify.

5.2    Committee Authority.  It shall be the duty of the Committee to administer
the Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (f) interpret, amend or revoke any such
rules.

5.3    Decisions Binding.  All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.

5.4    Delegation by the Committee.  The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may delegate its authority
and powers only with respect to awards that are not intended to qualify as
performance-based compensation under section 162(m) of the Code.

SECTION 6
GENERAL PROVISIONS

6.1    Tax Withholding.  The Company shall withhold all applicable taxes from
any Actual Award, including any federal, state and local taxes (including, but
not limited to, the Participant’s FICA and SDI obligations).

6.2    No Effect on Employment.  Nothing in the Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Employment. Employment with the Company and its Affiliates is on an at-will
basis only. The Company expressly reserves the right, which may be exercised at
any time and without regard to when during a Performance Period such exercise
occurs, to terminate any individual’s employment

6


--------------------------------------------------------------------------------


 

with or without cause, and to treat him or her without regard to the effect
which such treatment might have upon him or her as a Participant.

6.3    Participation.  No Employee shall have the right to be selected to
receive an award under this Plan, or, having been so selected, to be selected to
receive a future award.

6.4    Indemnification.  Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

6.5    Successors.  All obligations of the Company under the Plan, with respect
to awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

6.6    Beneficiary Designations.  If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

6.7    Nontransferability of Awards.  No award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 6.6. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.

6.8    Deferrals.  The Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash that would otherwise be
delivered to a Participant under the Plan. Any such deferral elections shall be
subject to such rules and procedures as shall be determined by the Committee in
its sole discretion.

7


--------------------------------------------------------------------------------


 

SECTION 7
AMENDMENT, TERMINATION AND DURATION

7.1    Amendment, Suspension or Termination.  The Board, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason. The amendment, suspension or termination of the Plan shall not, without
the consent of the Participant, alter or impair any rights or obligations under
any Target Award theretofore granted to such Participant. No award may be
granted during any period of suspension or after termination of the Plan.

7.2    Duration of the Plan.  The Plan shall commence on the date specified
herein, and subject to Section 7.1 (regarding the Board’s right to amend or
terminate the Plan), shall remain in effect thereafter.

SECTION 8
LEGAL CONSTRUCTION

8.1    Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

8.2    Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

8.3    Requirements of Law.  The granting of awards under the Plan shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

8.4    Governing Law.  The Plan and all awards shall be construed in accordance
with and governed by the laws of the State of California, but without regard to
its conflict of law provisions.

8.5    Captions.  Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.

8


--------------------------------------------------------------------------------